Citation Nr: 0106023	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for teeth removal as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for removal of 3/4 of the 
stomach as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for bilateral hearing 
loss as a result of exposure to ionizing radiation.

4.  Entitlement to service connection for cataracts as a 
result of exposure to ionizing radiation.

5.  Entitlement to service connection for a splenectomy as a 
result of exposure to ionizing radiation.

6.  Entitlement to service connection for a gall bladder 
disorder as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1944 to 
November 1946.  This claim comes before the Board of 
Veterans' Appeals (Board) on appeal from April 1999 and July 
1999 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, in which 
the RO denied claims of entitlement to service connection for 
teeth removal, removal of 3/4 of the stomach, bilateral hearing 
loss, cataracts, splenectomy, and for a gall bladder 
disorder, all claimed as a result of exposure to ionizing 
radiation.  The veteran disagreed with the denial of those 
claims in August 1999, and a statement of the case was issued 
in that same month.  The appellant submitted a timely 
substantive appeal in January 2000.  

The Board notes that the veteran's representative submitted a 
formal supplemental claim for hairy cell leukemia in January 
2000.  It appears to the Board that the statement submitted 
by the veteran in September 1998 could be interpreted as a 
claim for service connection for hairy cell leukemia, 
although it does not appear that the RO so interpreted that 
statement.  The RO has not adjudicated a claim of entitlement 
to service connection for leukemia, and the claim is not 
before the Board on appeal at this time.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not participate in a radiation risk 
activity during service. 

3.  The veteran was not exposed to ionizing radiation during 
service. 


CONCLUSION OF LAW

The veteran did not incur teeth removal, removal of 3/4 of the 
stomach, bilateral hearing loss, cataracts, splenectomy, or a 
gall bladder disorder, as a result of exposure to ionizing 
radiation in service, nor may such incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2000 as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a statement submitted in August 1998, the veteran 
contended that he incurred several disorders, claimed as 
teeth removal, removal of 3/4 of the stomach, bilateral hearing 
loss, cataracts, splenectomy, and a gall bladder disorder, as 
a result of exposure to ionizing radiation during his 
participation in the occupation of Japan.  He contended that 
he was exposed to ionizing radiation because the ship he was 
stationed on was sailing near Japan at the time the second 
atomic bomb was dropped on Japan, and because that ship was 
one of the first to land at Yokohama.  He noted that the ship 
was probably 200 miles or less from Yokohama when the second 
atomic explosion occurred.  He also stated that his unit was 
moved to a bombsite at one point and remained for about a 
week.  By a statement submitted in January 2000, the veteran 
contended that if he was not exposed directly to ionizing 
radiation, he was exposed to it indirectly because equipment 
he worked with probably came through the ports of Nagasaki or 
Hiroshima or storage facilities located in those areas.

The Board notes that the clinical evidence of record confirms 
that the veteran has been diagnosed as having the claimed 
disorders.  The veteran required a cholecystectomy in 
September 1991 for acute cholecystitis, and clinical records 
at that time also reflect that a splenectomy was performed to 
treat hairy cell leukemia.  Clinical records relating to the 
other claimed disorders are of record as well.  The question 
before the Board is whether the claimed disorders are related 
to exposure to ionizing radiation incurred by the veteran in 
service.  

There are three methods of establishing service connection in 
a claim based on exposure to ionizing radiation.  In a 
radiation-exposed veteran, service connection may be 
established by presumption for approximately 15 types of 
cancer specified by statute, if one of the specified 
disorders becomes manifest any time after discharge from 
service.  See 38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.309(d), 3.311(b)(2). 

A radiation-exposed veteran is a veteran who participated in 
a radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  A 
radiation-risk activity, in turn, is defined by law and 
regulation as on-site participation in atmospheric detonation 
of a nuclear device, participation in the occupation of 
Hiroshima or Nagasaki, or internment as a POW in Japan during 
specified dates.  Id.  Participation in the occupation of 
Hiroshima or Nagasaki is defined as official military duties 
within 10 miles of the city limits of either Hiroshima or 
Nagasaki.  38 C.F.R. § 3.309(d)(3)(vi).

However, none of the disorders claimed by the veteran in his 
August 1998 claim, listed as teeth removal, removal of 3/4 of 
the stomach, bilateral hearing loss, cataracts, splenectomy, 
and a gall bladder disorder, are among the diseases which may 
be presumed service-connected under 38 C.F.R. § 3.309(d).  
Moreover, as discussed below, there is no evidence to support 
the veteran's contention that he participated in a radiation-
risk activity.  Without such evidence, he is not entitled to 
the benefit of the presumptions in 38 C.F.R. § 3.309(d).  

If a claim is based upon a disease other than one of those 
diseases specified by statute and regulation, then, in a 
second method of establishing service connection in a 
radiation-exposure claim, VA shall nevertheless consider the 
claim under 38 C.F.R. § 3.311, provided that veteran was 
exposed to ionizing radiation or the claimant has provided 
competent medical evidence that the claimed condition was a 
radiogenic disease.  See 38 C.F.R. 3.311(b)(1)(i), (b)(4).  A 
presumption of service connection reviewed under 38 C.F.R. 
§ 3.311 is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. 1113; 38 C.F.R. 3.307(d). 

In this case, as discussed further below, there is no 
evidence to support the veteran's contention that he was 
exposed to ionizing radiation in service, nor has he provided 
medical evidence that any of the disorders he listed in his 
August 1998 claim were caused by exposure to ionizing 
radiation.  Without such evidence, he is not entitled to the 
benefit of the presumptions in 38 C.F.R. § 3.311.

The Board notes that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 5, 
98 Stat. 2725, 2727-29 (1984), which provides for presumptive 
service connection, does not preclude establishing service 
connection on principles of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).  Therefore, the 
Board will consider whether the veteran has submitted 
evidence to support a claim that any disorder listed in the 
August 1998 claim resulted directly from his military service 
or some incident thereof.  This analysis provides a third 
method of establishing service connection in the context of a 
claim based on exposure to ionizing radiation.  

As noted above, the veteran has asserted that he was exposed 
to ionizing radiation during his participation in the 
occupation of Japan.  However, there is no evidence in the 
veteran's service records which shows that he was involved in 
any nuclear testing, or that he was in Hiroshima or Nagasaki, 
Japan during the period of August 1945 to July 1946.  The 
veteran's DD 214 reflects that he was awarded an Army of 
Occupation Ribbon, Japan.  This establishes his presence in 
Japan, but does not establish that he participated in a 
radiation-risk activity, as only service within 10 miles of 
Hiroshima or Nagasaki establishes such participation.  

The veteran's Separation Qualification Record reflects that 
the veteran was a lineman in a Signal Corps service Company 
performing occupation duties in Japan, and that he was a 
member of a 10-man crew which installed telephone wires.  
Again, this evidences establishes that the veteran was 
stationed in Japan, but does not establish his presence 
within 10 miles of the city limits of Hiroshima or Nagasaki.  

The Board notes that the RO sought the veteran's service 
medical records and service personnel records on numerous 
occasions, beginning in 1996, when the veteran submitted a 
claim of entitlement to service connection based on exposure 
to mustard gas, but such records have not been located, and 
the National Personnel Records Center has indicated that the 
veteran's records may have been destroyed in the fire at the 
service records storage facility.  Searches for alternative 
types of records, such as records compiled by the Surgeon 
General's Office (SGO records), but no SGO records have been 
located.  However, Morning Reports, Medical Officer Reports, 
and reports of administrative actions, temporary assignments, 
and transfers for the veteran's unit have been located and 
are associated with the claims files.

May 1999 correspondence from the U.S. Defense Threat 
Reduction Agency (DTRA) shows that the veteran arrived in 
Yokohama, Japan in October 1945, via the USS LEEDSTOWN (APA 
56) from Luzon, Philippines.  The DTRA correspondence notes 
that Yokohama is 400 miles from Hiroshima and 550 miles from 
Nagasaki.  The veteran was next stationed in Tokyo, roughly 
the same distance from Hiroshima and Nagasaki as Yokohama.  
The veteran was temporarily stationed in Kyoto in May 1946 
for approximately one week.  Kyoto is 215 miles from 
Hiroshima and 365 miles from Nagasaki, according to the DTRA.  
The veteran then returned to Tokyo in late May 1946 and Early 
June 1946, and was next stationed in Tachikawa, approximately 
400 miles from Hiroshima and 550 miles from Nagasaki.  This 
assignment continued until July 1, 1946, the delimiting date 
for radiation-risk activity in Japan.  This evidence 
establishes that none of the veteran's official duty 
assignments placed him within the area which would qualify 
him as having participated in a radiation-risk activity.  

The Morning Reports and administrative records associated 
with the claims files establish that the veteran was not 
assigned to official military duties in the areas that would 
establish that the participated in a radiation risk activity.  
It is certainly possible that he may have entered those areas 
while not on official military duty.  However, entry into 
those areas for any purpose other than official military duty 
does not meet the statutory and regulatory criteria for 
radiation-risk activity.  Mcguire v. West, 11 Vet. App. 274 
(1998).  The preponderance of the evidence is against a 
finding that the veteran participated in a radiation-risk 
activity, even though the evidence establishes that he was 
stationed in Japan prior to July 1, 1946.

The veteran has asserted that, if he was not stationed in an 
area which would qualify for a presumption that he was 
exposed to radiation, he was still exposed to ionizing 
radiation because he handled equipment that may have come 
through those areas.  However, the veteran has not provided 
information from a "credible source" that radiation exposure 
was possible under the factual circumstances alleged by the 
veteran, assuming the truth of the facts he has related.  38 
C.F.R. 3.311(a)(3).  A "credible source" is defined for 
purposes of 38 C.F.R. 3.311 as a person "certified by an 
appropriate professional body in the field of health physics, 
nuclear medicine or radiology."  38 C.F.R. 3.311(a)(3)(ii).  
Aside from the appellant's contentions, the record is devoid 
of evidence that the veteran was ever exposed to ionizing 
radiation.  There is no evidence showing that he was exposed 
to ionizing radiation during service. 

With regard to these issues, the Board is satisfied that no 
further assistance to the veteran is required.  The RO 
attempted to obtain all evidence identified by the veteran.  
Although the veteran's service medical records are not 
associated with the file, it is clear that the RO has 
attempted many times to obtain those records, and there is 
not further duty to assist in this regard.  The RO decided 
these claims on the merits, and advised the veteran fully of 
the applicable statutes and regulations and the types of 
evidence which would support the veteran's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (to be 
codified at 38 U.S.C. § 5103A). 

The clinical treatment records fail to contain any medical 
opinion suggesting that any of the claimed disorders were 
incurred during the veteran's active service, or proximate 
thereto, or otherwise as a result of any exposure to ionizing 
radiation therein.  Thus, no presumption of service 
connection for any chronic disease is satisfied, nor may any 
of the claimed disorders be considered continuously and 
chronically disabling after service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.309; Savage, supra. 

The Board concludes that the veteran has not submitted 
objective evidence that either the presumption of service 
connection for a radiation-exposed veteran or the criteria 
for initial review of claims of exposure to radiation have 
been met.  38 C.F.R. 3.309(d), 3.311(b).  There is no 
evidence that the veteran incurred any of the claimed 
disorders in service, or as a result of exposure to ionizing 
radiation, or within any applicable presumptive period 
following service, or as a result of any other service-
connected disability, so service connection may not be 
granted on a direct or presumptive basis.  

It is the decision of the Board that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for teeth removal, removal of 3/4 of the 
stomach, bilateral hearing loss, cataracts, splenectomy, and 
for a gall bladder disorder, claimed as secondary to exposure 
to ionizing radiation.  The claims must be denied.  


ORDER

Entitlement to service connection for teeth removal, removal 
of 3/4 of the stomach, bilateral hearing loss, cataracts, 
splenectomy, or for a gall bladder disorder, claimed as a 
result of exposure to ionizing radiation, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


